This is an appeal by a self-insured employer from a decision and award of the Workmen’s Compensation Board which granted death benefits to the widow and minor child of a deceased employee. The board found that decedent suffered an accidental injury in the nature of a coronary occlusion and died as a result thereof. He had been engaged in an occupation more or less sedentary in nature prior to his employment as a material handler by appellant, and after such employment he still continued as a truant officer in his off hours. He worked on a nine-hour shift at appellant’s plant, beginning at 5:00 p.M. After working three full days he died of a heart attack in the plant on the fourth day. There is the usual quarrel over whether his work was heavy or light. In any event it is clear that the work was heavier than that to which he was accustomed and there is substantial medical proof to indicate that the additional strain was a contributing cause of decedent’s heart attack. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Coon, Halpern and Gibson, JJ., concur.